*244CONCURRING OPINION.
Smith, Judge:
The free list provision for “books and pamphlets printed exclusively in languages other than English” appeared for the first time in paragraph 513 of the tariff act of 1890. That provision, reenacted by paragraph 411 of the act of 1894 and by paragraph 502 of the act of 1897, was held to exclude from free entry all books not printed wholly in a foreign language. Indeed, the provision was so interpreted that it was held inapplicable to a book having any English whatever within its covers. (T. D. 12578; T. D. 12584; T. D. 24424; E. P. Dutton & Co. v. United States (154 Fed., 214), reversing T. D. 25803; T. D. 28026.)
During the preparation of the tariff bill of 1909 certain publishing houses, the typothetae of New York, and the bookbinders’ association of the same city joined hands to have all books excluded from the free list of the new bill.
On the hearings before the Ways and Means Committee, libraries and educational institutions vigorously opposed the change and claimed that the demand for books in a foreign language was too small to warrant their publication by American publishers. This contention was not disputed and at least one of the publishing houses advocating a duty on all books admitted that—
many of the books printed in a foreign language in a foreign country are of such a nature that their production does not collide with any prerogatives of American labor,. inasmuch as the demand in this country for such books would be too small for any American publisher to feel encouraged in the undertaking of their publication, but it is also a fact that American publishers whose peculiarity of business or trade gives them more or less work in foreign languages designed for home consumption will, under the prevailing conditions, find it decidedly to their individual advantage to farm out such work in Europe, thus taking away from American labor what legitimately belongs here. (Tariff hearings, 1908, 1909, Vol. VI, p. 6288.)
The House was apparently not convinced that all books should be subjected to duty, and as the advocates of free books asked no change in the wording of any of the free-list provisions then in effect, they were drafted into the House bill and went to the Senate just as they stood in the act of 1897. The House provision for “books and pamphlets printed exclusively in languages other than English” was favorably reported by the Finance Committee of the Senate without amendment or alteration. In Committee of the Whole, however, Senator du Pont called attention to the word “exclusively” in the provision, whereupon the following colloquy took place:
Mr. DuPont. I ask the Senator in charge of the bill about the word “exclusively” in paragraph 508. Do I understand that a work in German, containing a few words in English that might make it more definite, would come within this paragraph? I can conceive a ruling that would nullify this whole provision.
Mr. Aldrich. No; the courts have held that that did not make it dutiable.
*245Mr. duPont. I ask that paragraph 508 may he passed over, because I intend at the proper time to move an amendment striking out the word “exclusively.” (Congressional Record, par. 2, 61st Cong., 1st sess., pp. 1517, 1518.)
Subsequently the Finance Committee of the Senate reported an amendment striking out the word “exclusively” and inserting in lieu thereof the word “chiefly.” That amendment was agreed to by the Senate, concurred in by the House, and the provision for “books and pamphlets printed chiejly in languages other than English” became paragraph 518 of the act of 1909. Four years later that paragraph, word for word, became part of the tariff bill of 1913 as it passed the House. The Finance Committee of the Senate, however, struck out of the paragraph the language exempting from duty the foreign-language books therein provided for and limited the exemption to books and music for the blind. The Committee of the Whole declined to accept the Finance Committee’s amendment, and as finally reported to the Senate the House provision was amended so as to read “books and pamphlets printed wholly or chiefly in languages other than English.” • In that form the provision passed the Senate, and the House concurring it became a part of paragraph 434 of the tariff act of 1913.
From this history of the legislation it is apparent that Congress definitely reached the conclusion that certain foreign-language books should be admitted free of duty and that the requirement that they should be exclusively in a language other than English was an unwise limitation.
What they meant by “chiefly in languages other than English” is not so clear. The board construed the provision to mean books and pamphlets which contained more foreign words than words in English. While that interpretation of the provision conforms to that given to the word “chiefly” in many other parts of the tariff act, it effectuates anomalies and probably a discrimination in duties manifestly not intended by Congress, and therefore it ought not to be accepted if the language used is fairly open to a construction productive of more reasonable results and less likely to favor some foreign-language books to the disadvantage of others of the same kind.
In this very case Jacobs’s Selected Stories translated from English into French and Italian were held by the board to be free of duty, whereas stories translated from original Russian and Spanish into English were denied the favor of the free list. Apparently the ideas expressed in English in Jacobs’s Stories required for their expression in French and Italian a greater number of words, whereas the ideas expressed in Spanish and Russian demanded for their translation a greater number of English words. It might well occur, therefore, that an English work translated into French and Italian would under the board’s construction be admitted free of duty, whereas the very *246same work translated into Russian or Spanish, would be subjected to duty. More than that, if the number of words or the preponderance of text determines classification, it would be quite possible to have a foreign work accompanied by its English translation admitted free of duty when translated- by one translator and denied free entry when translated by another whose style was less concise. If the board’s interpretation be rejected for the reasons stated, and I think it must be, then we are forced to the conclusion that the phrase “books * * * chiefly in a language other than English ” means books whose chief worth or value to the reader is the foreign-language component thereof; that is to say, books of which the foreign language is the main, principal, and important part, and to which books the English language used is incidental, or subsidiary or merely explanatory of words or portions of the foreign text.
Some of the books in question are made up of an original foreign text and a complete English translation thereof and others are composed of an original English text accompanied by a full translation into a foreign language. It can hardly be said that the English found in such books is either incidental or subsidiary to the foreign language or merely explanatory of foreign words or parts of the foreign text. Such English was designed to be and is, in fact, of just as much importance as is the foreign-language of which it is the translation or into which it is translated. I am therefore of the opinion that none of the books in issue were entitled to free entry, and that the decision of the board in so far as it overrules the protests should be affirmed and in so far as it sustains them it should be reversed.